DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13, 15, 17, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the suppression of an output warning signal until at least a tolerance time interval expires, provided that the concentration does not fall under a second threshold during the time interval. 
The limitation of determining whether the concentration falls under a threshold during a time interval is covered by performance of the limitation in the mind but for the recitation of generic computer components. As such, it falls under the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim only recite one additional element - the use of an evaluation device to perform the comparison. The processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application as it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that the evaluation device is the only additional element recited in claim 1. Similarly, in the dependent claims, the use of a sensor in claim 19 recites a well-known, routine, and conventional device (as evidenced by the teachings of Fox below) and is merely incorporated as part of the data-gathering step, considered to be an insignificant extra-solution activity. Other dependent claims are directed to additional aspects of the abstract idea itself and does not amount to significantly more than the abstract idea. Accordingly the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, 13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2003/0125612) in view of Harper et al. (WO 2011/026053).
As to claims 1 and 20, Fox teaches a sensor device and corresponding method for detecting at least one analyte in a body fluid of a user ([0038-0040]), the sensor device comprising: at least one evaluation device (108) configured for evaluating a data stream of time-dependent concentrations c of the analyte ([0005]), wherein the evaluation device comprises at least one comparator device (108) configured for comparing a current value c(t) of the concentration c with a first threshold value L (410) and with a second threshold value H (404), wherein H > L (Fig. 4). 
Fox does not necessarily teach that the evaluation device is configured to define a tolerance time interval, prepare a warning signal, and suppress an output of the warning signal until the tolerance time interval expires, provided that c(t) < H during the tolerance time interval. However, Fox does teach that the glucose alarm functionality can treat the passing of different threshold levels differently ([0086-0087]) to indicate different levels of urgency. In addition, Fox also teaches that a tolerance time interval can be used to start a timer from the point where a first threshold is exceeded so that duplicative alarms can be suppressed during that time period (Fig. 5, [0099]).
Harper teaches a sensor device for detecting at least one analyte in a body fluid of a user (Abstract), the sensor device comprising: at least one evaluation device (200) configured for evaluating a data stream of time-dependent concentrations c of the analyte ([0086]), wherein the evaluation device comprises at least one comparator device configured for comparing a current value of c(t) of the concentration c (Fig. 25E - 2521) with a first threshold value L (2522), wherein the evaluation device is further configured to define a tolerance time interval (tp1), the tolerance time interval beginning when the concentration c intersects with the first threshold value L (Tc) and wherein the evaluation is configured to prepare a warning signal W if the comparator device detects that the concentration c rises and exceeds the first threshold value L during the tolerance time interval, and wherein the evaluation device is configured to suppress output of the warning signal W at least until the tolerance time interval expires ([0291] - suppressing output of the alarm upon the first occurrence of the alert condition and additionally apply a predetermined wait period). It is noted that while Harper’s disclosed example were used with respect to hypoglycemia, it states that the same alarm suppression techniques may be used for hyperglycemia ([0295]) which would simply work in the opposing direction.
It would have been obvious to modify Fox with Harper to suppress alarms for conditions that are not critical such that the user isn’t inundated with alarms which ultimately may not have been necessary, preventing a sort of “boy who cried wolf” effect for the user when it comes to the device alarms.
As to claim 2, Fox teaches storage means capable of storing a tolerance time value ∆t ([0022]).
As to claim 3, Harper teaches that the tolerance time value is manually adjusted by the user ([0287]). It would have been obvious to further modify the above combination with Harper to allow the tolerance time value to be adjusted by the user to allow configurations to their liking.
As to claims 4-5, Harper teaches the evaluation device is configured to recognize a point of time at which an event is known to have an effect lowering the concentration of the analyte including administration of insulin and exercise ([0219]). It would have been obvious to modify the above combination further with Harper to utilize the input of such events as part of the assessment of blood glucose events.
As to claim 6, the combined teachings teach an offset time interval starting at t1 (Harper Fig. 25E - ts), wherein the device is configured to suppress the output of the warning signal at least until the offset time interval is expired, provided that c(t) < H during the offset time interval (Fox - Fig. 5). It is noted that anything that the art teaches with respect to hypoglycemic values can be applied in a symmetrical manner to hyperglycemic values.
As to claim 7, Fox teaches always providing a warning signal when c(t) exceeds H during the offset time period ([0086-0091]).
As to claims 9-10, Harper teaches the tolerance time interval is reinitialized at t1 as t1 +  ∆t ([0289-0295], Fig. 25C-G).
As to claim 11, Harper teaches that the offset value is manually adjusted by the user ([0287]). It would have been obvious to further modify the above combination with Harper to allow the tolerance time value to be adjusted by the user to allow configurations to their liking.
As to claim 13, Fox teaches the output of an alarm whenever the concentration exceeds a second threshold ([0086-0091]).
As to claim 17, the combined teachings result in the claimed invention as Fox allows for different alarms for different thresholds (Fig. 4) and Harper allows for the suspension of alarms for a time period after passing a threshold ([0289-0295], Fig. 25C-G), which can be combined to allow for similar warning suppressions at each threshold level to provide the user of the most accurate level of warning appropriate.
As to claim 18, Fox teaches the device is configured to transform the data stream into time-dependent concentrations of the analyte (Fig. 4).
As to claim 19, Fox teaches the sensor assembly with at least one sensor to provide signals to the sensor device ([0004-0005]).
As to claim 21, the combination of Fox and Harper would result in a device wherein output of all warning signals W is prevented as a result of the concentration c intersecting the first threshold value L to start the tolerance time interval if c(t)<H during the tolerance time interval and c(t) is less than L at the expiry of the tolerance time interval. In particular, Harper discloses that the device may suppress outputting of the alarm upon the first occurrence of the alert condition and apply a predetermined wait period, only outputting the alarm if the detected alert condition still exists ([0291]). As Fox discloses a secondary threshold with greater urgency resulting in an immediate output of an alarm, satisfying both conditions would result in no alarm being output.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2003/0125612) in view of Harper et al. (WO 2011/026053), and further in view of Budiman et al. (US 2010/0317952).
As to claim 12, the above combination does not necessary teach the use of an event known to lower concentration of an analyte to calculate a length of the offset time interval. However, Harper does teach the input of such events and associating them with glucose levels ([0219],[0248]). Budiman teaches using knowledge of such physiologically relevant information such as knowledge of insulin delivery to determine the amount of time before a timer is reset and to determine if an alarm is to be presented ([0019-0020]). As such, it would have been obvious to modify the above combination with Budiman to utilize information that is known to affect glucose levels in determining various threshold conditions for alarms to increase the accuracy of such events.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.
Applicant has argued that in each of the cited references, it is only the duplicative alarms that are suppressed and not the initial alarm. However, Harper teaches an embodiment which has been cited in the rejection (25E) which specifically allows for the suppression of the initial alarm. In fact, [0291] of Harper, subsequent to the portion cited by the application, Harper states: “The analyte monitoring device 200 may be configured to suppress outputting the alarm upon the first occurrence of the alert condition and additionally apply a predetermined wait period indicated by the line tpl. A processor of the analyte monitoring device 200 suppresses outputting of the alarm corresponding to the alert condition for the entire block period represented by the line tp1. In certain embodiments, the wait period may be selected by a user or healthcare professional. Upon expiration of the time period, represented by point Ta, the alarm is output if the detected alert condition still exists.” As such, Harper absolutely teaches a scenario in which the initial output of the alarm is suppressed for a tolerance time interval.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                           9/25/22